Atkinson and Gilbert, JJ.,
dissenting. Since there is no statute prescribing the punishment which may be imposed by the recorder of the City of Atlanta for a contempt of court, the character and extent of such punishment must be determined by the recorder in the exercise of a sound legal discretion, and can not be unreasonable or excessive. It can not be said as a matter of law, however, that the recorder has no authority to punish for a contempt of court by imprisonment for a period longer than five hours, or by a fine of more than $5, or both, as is true of justices of the peace. The assignment of error contained in the bill of exceptions raises no other question; and since the only assignment of error made by the plaintiff in error is not well taken, the judgment should be affirmed. Kingsbery v. Ryan, supra.